     Case 5:20-cv-01806-JGB-KK Document 10 Filed 09/03/20 Page 1 of 6 Page ID #:51




1    DOUGLAS M. MILLER Cal. Bar No. 240398                               JS-6
     Email: millerdou@sec.gov
2    DAVID M. ROSEN Cal. Bar No. 150880
     Email: rosend@sec.gov
3
     Attorneys for Plaintiff
4    Securities and Exchange Commission
     Michele Wein Layne, Regional Director
5    Alka N. Patel, Associate Regional Director
     Amy J. Longo, Regional Trial Counsel
6    444 South Flower Street, Suite 900
     Los Angeles, California 90071
7    Telephone: (323) 965-3998
     Facsimile: (213) 443-1904
8
                            UNITED STATES DISTRICT COURT
9
                          CENTRAL DISTRICT OF CALIFORNIA
10
11
12     SECURITIES AND EXCHANGE                     Case No. 5:20-cv-01806-JGB-KKx
       COMMISSION,
13                                                 FINAL JUDGMENT AS TO
                    Plaintiff,                     DEFENDANT STEVEN M. SEXTON
14
             vs.
15
       SEXTON ADVISORY GROUP, INC.,
16     and STEVEN M. SEXTON,
17                  Defendants.
18
19          FINAL JUDGMENT AS TO DEFENDANT STEVEN M. SEXTON
20         The Securities and Exchange Commission having filed a Complaint and
21   Defendant Steven M. Sexton having entered a general appearance; consented to the
22   Court’s jurisdiction over Defendant and the subject matter of this action; consented to
23   entry of this Final Judgment without admitting or denying the allegations of the
24   Complaint (except as to jurisdiction and except as otherwise provided herein in
25   paragraph 6); waived findings of fact and conclusions of law; and waived any right to
26   appeal from this Final Judgment.
27   ///
28   ///
     Case 5:20-cv-01806-JGB-KK Document 10 Filed 09/03/20 Page 2 of 6 Page ID #:52




1                                                 I.
2          IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
3    Defendant is permanently restrained and enjoined from violating Section 5 of the
4    Securities Act [15 U.S.C. § 77e] by, directly or indirectly, in the absence of any
5    applicable exemption:
6          (a)    Unless a registration statement is in effect as to a security, making use of
7                 any means or instruments of transportation or communication in
8                 interstate commerce or of the mails to sell such security through the use
9                 or medium of any prospectus or otherwise;
10         (b)    Unless a registration statement is in effect as to a security, carrying or
11                causing to be carried through the mails or in interstate commerce, by any
12                means or instruments of transportation, any such security for the purpose
13                of sale or for delivery after sale; or
14         (c)    Making use of any means or instruments of transportation or
15                communication in interstate commerce or of the mails to offer to sell or
16                offer to buy through the use or medium of any prospectus or otherwise
17                any security, unless a registration statement has been filed with the
18                Commission as to such security, or while the registration statement is the
19                subject of a refusal order or stop order or (prior to the effective date of
20                the registration statement) any public proceeding or examination under
21                Section 8 of the Securities Act [15 U.S.C. § 77h].
22         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
23   provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
24   binds the following who receive actual notice of this Final Judgment by personal
25   service or otherwise: (a) Defendant’s officers, agents, servants, employees, and
26   attorneys; and (b) other persons in active concert or participation with Defendant or
27   with anyone described in (a).
28   ///

                                                       2
     Case 5:20-cv-01806-JGB-KK Document 10 Filed 09/03/20 Page 3 of 6 Page ID #:53




1                                              II.
2          IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
3    Defendant is permanently restrained and enjoined from violating Section 15(a) of the
4    Exchange Act [15 U.S.C. § 78o(a)] by, directly or indirectly, in the absence of any
5    applicable exemption, making use of the mails or any means or instrumentality of
6    interstate commerce to effect any transactions in, or to induce or attempt to induce the
7    purchase or sale of, any security (other than an exempted security or commercial
8    paper, bankers’ acceptances, or commercial bills) unless registered in accordance
9    with Section 15(b) of the Exchange Act [15 U.S.C. § 78o(b)].
10         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
11   provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
12   binds the following who receive actual notice of this Final Judgment by personal
13   service or otherwise: (a) Defendants’ officers, agents, servants, employees, and
14   attorneys; and (b) other persons in active concert or participation with Defendants or
15   with anyone described in (a).
16                                             III.
17         IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
18   Defendant is jointly and severally liable with defendant Sexton Advisory Group, Inc.
19   (“SAG”) for disgorgement of $244,653.70, representing profits gained as a result of
20   the conduct alleged in the Complaint, together with prejudgment interest thereon in
21   the amount of $27,137.70, for a total of $271,791.40, which shall be partially offset
22   by $251,826.74, the amount that SAG previously paid to the Trustees of the
23   Woodbridge Liquidation Trust, the successor in interest to the Woodbridge Group of
24   Companies, LLC, related to a case pending in the United States Bankruptcy Court of
25   the District of Delaware entitled In re Woodbridge Group of Companies, LLC, el al.,
26   No. 17-12560-KJC. Defendant is also liable for a civil penalty in the amount of
27   $30,000 under Section 20(d) of the Securities Act [15 U.S.C. § 77t(d)]). Defendant
28   shall satisfy this obligation by paying $49,964.66 to the Securities and Exchange

                                                      3
     Case 5:20-cv-01806-JGB-KK Document 10 Filed 09/03/20 Page 4 of 6 Page ID #:54




1    Commission within 30 days after entry of this Final Judgment.
2          Defendant may transmit payment electronically to the Commission, which will
3    provide detailed ACH transfer/Fedwire instructions upon request. Payment may also
4    be made directly from a bank account via Pay.gov through the SEC website at
5    http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified
6    check, bank cashier’s check, or United States postal money order payable to the
7    Securities and Exchange Commission, which shall be delivered or mailed to
8
           Enterprise Services Center
9          Accounts Receivable Branch
           6500 South MacArthur Boulevard
10         Oklahoma City, OK 73169
11   and shall be accompanied by a letter identifying the case title, civil action number,
12   and name of this Court; Steven M. Sexton as a defendant in this action; and
13   specifying that payment is made pursuant to this Final Judgment.
14         Defendant shall simultaneously transmit photocopies of evidence of payment
15   and case identifying information to the Commission’s counsel in this action. By
16   making this payment, Defendant relinquishes all legal and equitable right, title, and
17   interest in such funds and no part of the funds shall be returned to Defendant.
18         The Commission may enforce the Court’s judgment for disgorgement and
19   prejudgment interest by moving for civil contempt (and/or through other collection
20   procedures authorized by law) at any time after 30 days following entry of this Final
21   Judgment. Defendant shall pay post judgment interest on any delinquent amounts
22   pursuant to 28 U.S.C. § 1961. The Commission shall hold the funds, together with
23   any interest and income earned thereon (collectively, the “Fund”), pending further
24   order of the Court.
25         A Fair Fund is established pursuant to Section 308(a) of the Sarbanes-Oxley
26   Act of 2002, as amended by the Dodd-Frank Act of 2010 [15 U.S.C. §7246(a)], from
27   the funds deposited with the Commission pursuant to Defendant’s final judgment in
28   this matter, plus interest earned on those funds (the “Fund”).

                                                   4
     Case 5:20-cv-01806-JGB-KK Document 10 Filed 09/03/20 Page 5 of 6 Page ID #:55




1          The funds deposited with the Commission in this matter will be transferred to
2    the Liquidation Trust created by the Chapter 11 Bankruptcy Plan in the In Re
3    Woodbridge Group of Companies, LLC, et al., Case No. 17-12560-KJC (D. DE)
4    (Jointly Administered) (“Bankruptcy Case”) bankruptcy proceeding to be distributed
5    in accordance with the Liquidation Plan approved by the Court in the Bankruptcy
6    Case (DE 2903) (“Liquidation Plan”).
7          The Court shall retain jurisdiction over the administration of any distribution of
8    the Fund pursuant to the Fair Fund provisions. If the Commission staff determines
9    that the Fund will not be distributed or transferred to the Bankruptcy Case, the
10   Commission shall send the funds paid pursuant to this Final Judgment to the United
11   States Treasury.
12         Regardless of whether any such Fair Fund distribution or transfer to the
13   Bankruptcy Case is made, amounts ordered to be paid as civil penalties pursuant to
14   this Judgment shall be treated as penalties paid to the government for all purposes,
15   including all tax purposes. To preserve the deterrent effect of the civil penalty,
16   Defendant shall not, after offset or reduction of any award of compensatory damages
17   in any Related Investor Action based on Defendant’s payment of disgorgement in this
18   action, argue that he is entitled to, nor shall he further benefit by, offset or reduction
19   of such compensatory damages award by the amount of any part of Defendant’s
20   payment of a civil penalty in this action (“Penalty Offset”). If the court in any
21   Related Investor Action grants such a Penalty Offset, Defendant shall, within 30 days
22   after entry of a final order granting the Penalty Offset, notify the Commission’s
23   counsel in this action and pay the amount of the Penalty Offset to the United States
24   Treasury or to a Fair Fund, as the Commission directs. Such a payment shall not be
25   deemed an additional civil penalty and shall not be deemed to change the amount of
26   the civil penalty imposed in this Judgment. For purposes of this paragraph, a
27   “Related Investor Action” means a private damages action brought against Defendant
28   by or on behalf of one or more investors based on substantially the same facts as

                                                     5
     Case 5:20-cv-01806-JGB-KK Document 10 Filed 09/03/20 Page 6 of 6 Page ID #:56




1    alleged in the Complaint in this action.
2                                               IV.
3           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the
4    Consent is incorporated herein with the same force and effect as if fully set forth
5    herein, and that Defendant shall comply with all of the undertakings and agreements
6    set forth therein.
7                                                V.
8           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for
9    purposes of exceptions to discharge set forth in Section 523 of the Bankruptcy Code,
10   11 U.S.C. §523, the allegations in the complaint are true and admitted by Defendant,
11   and further, any debt for disgorgement, prejudgment interest, civil penalty or other
12   amounts due by Defendant under this Final Judgment or any other judgment, order,
13   consent order, decree or settlement agreement entered in connection with this
14   proceeding, is a debt for the violation by Defendant of the federal securities laws or
15   any regulation or order issued under such laws, as set forth in Section 523(a)(19) of
16   the Bankruptcy Code, 11 U.S.C. §523(a)(19).
17                                              VI.
18          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court
19   shall retain jurisdiction of this matter for the purposes of enforcing the terms of this
20   Final Judgment.
21
22   Dated: September 3, 2020
                                             ____________________________________
23
                                             HON. JESUS G. BERNAL
24                                           UNITED STATES DISTRICT JUDGE
25
26
27
28

                                                      6
